DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of an image sensor capturing, non-uniformly downsampling, and encoder the non-uniformly downsampled related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites an image sensor capturing, non-uniformly downsampling, and encoder the non-uniformly downsampled. The limitation of an image sensor capturing, non-uniformly downsampling, and encoder the non-uniformly downsampled are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device, sensor, processor and encoder” nothing in the claim element precludes the step from practically being performed in the mind.


For example, but for the “by the image device” language, “capturing” in the context of this claim encompasses the user thinking that the an image having a resolution density curve……viewing angle should be to the image sensor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a capturing device, image sensor, processor to perform both the capturing, downsampling or encoding steps. The “using a capturing device, image sensor, processor to perform both the capturing, downsampling, encode” in both steps is recited at a high-level of generality (i.e., as a generic “system/machine” performing a generic computer function of generating and ranking based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “using a capturing device, image sensor, processor to perform both the capturing, downsampling, encode” to perform both the capturing, downsampling steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 23-26 also does not add any additional elements, as such the claims are not patent eligible.  
Claims 27-33 and 34-40 list all the similar elements of claims 21-26. Therefore, the supporting rationale of the rejection to claims 21-26 applies equally as well to claims 27-33 and 34-40. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim recites additional elements a “device, sensor, encoder, processor and memory”. Generic computer elements such as these performing generic computer functions, when viewed either individually or as an ordered combination, do not amount to significantly more than the abstract idea as they would be routine in any computer implementation.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/            Examiner, Art Unit 2481